omen 2 OOS UTD eae |
fo |

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK 1

 

i
)
i
4
\
|

Jee en NC ET

— FEB 2 4 2020
Carlos Cid, Loo

Plaintiff, 18-CV-9284 (AJN) (RWL)
=a ORDER
J.T. Auto & Body Shop, Inc.,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

Before the Court is Judge Lehrburger’s Report & Recommendation (“R & R”)
recommending the Court award Plaintiff damages, fees, costs, and interest in the amount of
$45,325, in addition to pre-judgment interest on unpaid wages as determined by the Clerk of
Court. Dkt. No. 32.

When considering the findings and recommendations of a magistrate judge, the Court
may “accept, reject, or modify [them], in whole or in part.” 28 U.S.C. § 636(b) (1). The Court
must make a de novo determination of any portions of a magistrate’s report or findings to which
a party raises an objection, and reviews only for “clear error on the face of the record” when
there are no objections to the R & R. Brennan vy. Colvin, No. 13-CV-6338 (AJN) (RLE), 2015
WL 1402204, at *1 (S.D.N.Y. Mar. 25, 2015), see also Hicks v. Ercole, No. 09-cv—2531 (AJN)
(MHD), 2015 WL 1266800, at *1 (S.D.N.Y. Mar. 18, 2015); Gomez v. Brown, 655 F.Supp.2d
332, 341 (S.D.N.Y. 2009). Clear error is found only when, upon review of the entire record, the

Court is left with “the definite and firm conviction that a mistake has been committed.” Laster v.

 
Mancini, No. 07-CV-8265 (DAB) (MHD), 2013 WL 5405468, at *2 (S.D.N.Y. Sept. 25, 2013)
(quoting United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006)).

Objections to Judge Lehrburger’s R & R were due by February 13, 2020. See Dkt. No.
32 at 19. As of the date of this Order, no objections have been filed. The Court thus reviews the
R & R for clear error and finds none. The Court therefore adopts the R & R in its entirety and
awards Plaintiff damages, fees, costs, and interest in the amount of $45,325, in addition to pre-
judgment interest on unpaid wages as determined by the Clerk of Court, on the grounds
described by Judge Lehrburger.

The Clerk of Court is respectfully directed to enter judgment and close this case.
SO ORDERED.

\
Dated: February 4°, 2020 ' \
New York, New York AGL

("7 AUISON J. NATHAN
United States District Judge

 
